February 25", 2020
To Your Honor Cecilia G. Morris,

| am writing this letter with an ask for reconsideration of your ruling for my actions in regards to
the Sean M. Dunn 20,000 judgement.

| fully intended on appearing in Court to oppose Mr. Dunn’s order to show cause seeking to find
me in contempt of court for violating the automatic stay. Unfortunately, | went to the White Plains
Courthouse that morning because the attorney in my civil matter told me the hearing would take place
there. | went to the White Plains Courthouse with my criminal defense attorney Max DiFabio in order
for Mr. DiFabio to update the Court as to the status of the criminal matter. Once we realized that we
were at the wrong courthouse Mr. DiFabio’s office immediately contacted the Clerk of this Court and
explained why | did not appear. In addition, based on the advice of Mr. DiFabio | did not submit an
affidavit detailing the events which led to the filing of the order to show cause. Needless to say, the
events portrayed in Mr. Dunn’s papers are a complete fabrication and | would like the opportunity to
address them at the conclusion of the criminal matter.

Therefore, | respectfully request that the Court hold off on issuing the judgment until | can
defend myself.~ Oe

Sincerely, .

Paul S. Karian
24 Primrose Street

Katonah, N.Y. 10536

"e # /f 3656 (C6)

RECEIVED
MAR - 4 2020

U.S. BANKRUPTCY COURT
POUGHKEEPSIE, NY
